Name: Council Decision (EU) 2015/989 of 15 June 2015 on the position to be taken on behalf of the European Union in the Trade and Sustainable Development Sub-Committee established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, as regards the adoption of the rules of procedure of the Trade and Sustainable Development Sub-Committee and the list of individuals to serve as experts in panel procedures on trade and sustainable development
 Type: Decision
 Subject Matter: trade policy;  European construction;  politics and public safety;  Europe;  electoral procedure and voting;  economic policy
 Date Published: 2015-06-25

 25.6.2015 EN Official Journal of the European Union L 159/55 COUNCIL DECISION (EU) 2015/989 of 15 June 2015 on the position to be taken on behalf of the European Union in the Trade and Sustainable Development Sub-Committee established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, as regards the adoption of the rules of procedure of the Trade and Sustainable Development Sub-Committee and the list of individuals to serve as experts in panel procedures on trade and sustainable development THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 464(3) and (4) of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement) provides for the provisional application of the Agreement in part. (2) Article 3 of Council Decision 2014/492/EU (2) specifies the provisions of the Agreement to be applied provisionally, including the provisions on the establishment and functioning of the Trade and Sustainable Development Sub-Committee and on trade and sustainable development. (3) Under Article 376(3) of the Agreement, the Trade and Sustainable Development Sub-Committee is to establish its own rules of procedure. (4) Under Article 379(3) of the Agreement, the Trade and Sustainable Development Sub-Committee is to agree at its first meeting on the list of individuals who are willing and able to serve as experts in panel procedures on trade and sustainable development. (5) It is appropriate to establish the position to be adopted on the Union's behalf as regards the rules of procedure of the Trade and Sustainable Development Sub-Committee and the list of individuals who are willing and able to serve as experts in panel procedures on trade and sustainable development. (6) The position of the Union within the Trade and Sustainable Development Sub-Committee should therefore be based on the attached draft Decisions, HAS ADOPTED THIS DECISION: Article 1 1. The position to be adopted on the Union's behalf within the Trade and Sustainable Development Sub-Committee established by Article 376 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, as regards the adoption of the rules of procedure of the Trade and Sustainable Development Sub-Committee and the list of individuals who are willing and able to serve as experts in panel procedures on trade and sustainable development shall be based on the draft Decisions of the Trade and Sustainable Development Sub-Committee attached to this Decision. 2. Minor technical corrections to the draft Decisions may be agreed to by the representatives of the Union in the Trade and Sustainable Development Sub-Committee without further decision of the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 June 2015. For the Council The President Dz. RASNAÃ S (1) OJ L 260, 30.8.2014, p. 4. (2) Council Decision 2014/492/EU of 16 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (OJ L 260, 30.8.2014, p. 1). DRAFT DECISION No 1/2015 OF THE EU-REPUBLIC OF MOLDOVA TRADE AND SUSTAINABLE DEVELOPMENT SUB-COMMITTEE of ¦ 2015 adopting the rules of procedure of the Trade and Sustainable Development Sub-Committee THE EU-REPUBLIC OF MOLDOVA TRADE AND SUSTAINABLE DEVELOPMENT SUB-COMMITTEE, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement), and in particular Article 376 thereof, Whereas: (1) In accordance with Article 464 of the Agreement, parts of the Agreement are applied provisionally as of 1 September 2014. (2) Under Article 376(3) of the Agreement, the Trade and Sustainable Development Sub-Committee is to meet in order to oversee the implementation of Chapter 13 (Trade and Sustainable Development) of Title V (Trade and Trade-related Matters) of the Agreement. (3) Article 376(3) of the Agreement also provides that the Trade and Sustainable Development Sub-Committee is to establish its own rules of procedure, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure of the Trade and Sustainable Development Sub-Committee, as set out in the Annex, are hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, ¦. For the Trade and Sustainable Development Sub-Committee The Chair (1) OJ L 260, 30.8.2014, p. 4. ANNEX RULES OF PROCEDURE OF THE EU-REPUBLIC OF MOLDOVA TRADE AND SUSTAINABLE DEVELOPMENT SUB-COMMITTEE Article 1 General provisions 1. The Trade and Sustainable Development Sub-Committee established in accordance with Article 376 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (the Agreement) shall assist the Association Committee in Trade configuration, as set out in Article 438(4) of the Agreement, in the performance of its duties. 2. The Trade and Sustainable Development Sub-Committee shall perform the functions set out in Chapter 13 (Trade and Sustainable Development) of Title V (Trade and trade-related matters) of the Agreement. 3. The Trade and Sustainable Development Sub-Committee shall be composed of representatives of the European Commission and of the Republic of Moldova, responsible for trade and sustainable development matters. 4. A representative of the European Commission or of the Republic of Moldova who is responsible for trade and sustainable development matters shall act as Chair of the Trade and Sustainable Development Sub-Committee in accordance with Article 2. 5. The term the Parties in these Rules of Procedure shall be defined as provided for in Article 461 of the Agreement. Article 2 Specific provisions 1. Articles 2 to 14 of the Rules of Procedure of the EU-Republic of Moldova Association Committee shall apply, unless otherwise provided for in these Rules of Procedure. 2. The references to the Association Council shall be read as references to the Association Committee in Trade configuration. The references to the Association Committee or the Association Committee in Trade configuration shall be read as references to the Trade and Sustainable Development Sub-Committee. Article 3 Meetings The Trade and Sustainable Development Sub-Committee shall meet as necessary. The Parties shall aim to meet once per year. Article 4 Amendment of the Rules of Procedure These Rules of Procedure may be amended by a decision of the EU-Republic of Moldova Trade and Sustainable Development Sub-Committee in accordance with Article 376 of the Agreement. DRAFT DECISION No 2/2015 OF THE EU-REPUBLIC OF MOLDOVA TRADE AND SUSTAINABLE DEVELOPMENT SUB-COMMITTEE of ¦ 2015 adopting the list of experts on trade and sustainable development in accordance with Article 379(3) of the Association Agreement between the European Union and the European Atomic Energy Community and theirMember States, of the one part, and the Republic of Moldova, of the other part THE EU-REPUBLIC OF MOLDOVA TRADE AND SUSTAINABLE DEVELOPMENT SUB-COMMITTEE, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement), and in particular Article 379 thereof, Whereas: (1) In accordance with Article 464 of the Agreement, parts of the Agreement are applied provisionally as of 1 September 2014. (2) Under Article 379(3) of the Agreement, the Trade and Sustainable Development Sub-Committee is to establish a list of at least 15 individuals who are willing and able to serve as experts in panel procedures, HAS ADOPTED THIS DECISION: Article 1 The list of individuals who are willing and able to serve as experts in panel procedures for the purposes of Article 379 of the Agreement is set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, ¦. For the Trade and Sustainable Development Sub-Committee The Chair (1) OJ L 260, 30.8.2014, p. 4. ANNEX LIST OF EXPERTS ON TRADE AND SUSTAINABLE DEVELOPMENT Experts proposed by the Republic of Moldova 1. Iurie BEJAN 2. Maria Ion NEDEALCOV 3. Alexandru STRATAN 4. Dorin JOSANU 5. Nicolae SADOVEI Experts proposed by the EU 1. Eddy LAURIJSSEN 2. Jorge CARDONA 3. Karin LUKAS 4. HÃ ©lÃ ¨ne RUIZ FABRI 5. Laurence BOISSON DE CHAZOURNES 6. Geert VAN CALSTER 7. Joost PAUWELYN Chairpersons 1. Jill MURRAY (Australia) 2. Janice BELLACE (United States) 3. Ross WILSON (New Zealand) 4. Arthur APPLETON (United States) 5. Nathalie BERNASCONI (Switzerland)